DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 15, 2022.  As directed by the amendment: claims 1 and 17 have been amended, claims 3-4 and 14 have been cancelled, and no claims have been added.  Thus, claims 1-2, 5-13 and 15-21 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §112(b) rejections of the previous action.
Drawings
Replacement drawings were received on February 15, 2022.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments, see Remarks, filed February 15, 2022, with respect to newly amended claims 1 and 17 have been fully considered and are persuasive.  The rejections of newly amended claims 1 and 17 and claims depending therefrom has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 5-13 and 15-21 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed smart breast pump system. 
The closest prior art is Alvarez et al. (Alvarez), US 2015/0283311 A1.
Regarding claims 1 and 17, Alvarez fails to teach among all the limitations or render obvious a smart breast pump system as claimed, which includes the milk collection portion including a valve which attaches to the bottle as claimed and wherein installation of the milk collection portion on the pump triggers the at least one sensor to begin sensing a flow of breast milk into the milk collection portion, in combination with the total structure and function of the smart breast pump system as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783